IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SUSAN WHITE DOWLING,                 NOT FINAL UNTIL TIME EXPIRES TO
WIFE,                                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D17-412
v.

ROBERT JASON DOWLING,
HUSBAND,

      Appellee.


_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

John N. Bogdanoff, The Carlyle Appellate Law Firm, The Villages, for Appellant.

Beth M. Terry, Law Office of Beth M. Terry, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.